DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of Group II (including claims 11 and 13-17, as well as amended claims 2-10 (that have been amended to depend from claim 11) and newly added claims 21-22 (that depend from claim 15)) in the reply filed on 11/10/2022 is acknowledged.
3.	Claims 2-11, 13-17 and 21-22 are currently pending and under examination.
Claim Objections
4.	Claims 11 and 15-17 are objected to because of the following informalities:
Claim 11, line 1: “sequencing method of a nucleic acid sequence” should be changed to “sequencing a nucleic acid sequence” for more clarity
Claim 11, lines 5-6: “3-terminus of the native single stranded or native double stranded nucleic acid sequence” should be changed to “[[3]]3’-terminus of the native single stranded or native double stranded nucleic acid sequence” to correct the typographical error
Claim 15, lines 2-4: “each dNTP being conjugated to a label, and containing an extension terminator” should be changed to “each dNTP being conjugated to a label[[,]] and containing an extension terminator” for more clarity
Claim 16, lines 2-4: “selected from the group consisting of fragmented and/or bisulfite-converted DNA sequence, mRNA sequence, miRNA sequence, small RNA sequence, piRNA sequence, bisulfite-converted RNA or a mixture thereof” should be changed to “selected from the group consisting of fragmented and/or bisulfite-converted DNA sequence, mRNA sequence, miRNA sequence, small RNA sequence, piRNA sequence, bisulfite-converted RNA [[or]] and a mixture thereof” for more clarity
Claim 17, line 1: “method according to claim 11 which further comprise” should be changed to “method according to claim 11, comprising” for more clarity
Appropriate correction is required.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 8-10 are rejected 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8
Claim 8 contains the trademark/trade name “ILLUMINA”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe an adaptor sequence and, accordingly, the identification/description is indefinite.
In addition, it is not clear what “P5 adaptor sequence” really is because various, different adaptor sequences recited in published references are called P5 adaptor/adapter.  Applicant is encouraged to recite a specific SEQ ID NO rather than an ambiguous name for the sequence intended to be recited in the claim.
Regarding claim 9
Claim 9 recites “rG is a specific nucleoside : a ribonucleotide of the base Guanine (G)” in line 5 (emphasis provided).  It is unclear whether the recited “rG” is “a specific nucleoside” or “a ribonucleotide of the base Guanine (G)”.
Regarding claim 10
Claim 10 recites “rG is a specific nucleoside : a ribonucleotide of the base Guanine (G)” in line 4 (emphasis provided).  It is not clear whether the recited “rG” is “a specific nucleoside” or “a ribonucleotide of the base Guanine (G)”.
Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
9.	Claims 2-5, 8, 11, 13-14 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Macosko et al. (Cell 2015, 161:1202-1214, with 31 pages of Supplemental Information).
Regarding claim 11
Macosko et al. teach, throughout the whole document, a method of sequencing a nucleic acid sequence, comprising the steps of: providing a single cell (e.g., single cell encapsulated in a droplet) sample, comprising a native single stranded nucleic acid sequence (e.g., mRNA) or native double stranded nucleic acid sequence (see Figure 2); adding at least 5 consecutive nucleotides (e.g., polyA) to the 3’-terminus of the native single stranded or native double stranded nucleic acid sequence or their fragments (see Figure 2; page 1203, column 1, last paragraph; “Read Alignment and Generation of Digital Expression Data” section of the Supplemental Information. The polyA tail at the 3’-terminus of mRNA is added in the natural cellular environment.); hybridizing a priming oligonucleotide sequence (e.g., microparticle-attached primer comprising 30-bp oligo-dT sequence) complementary to the added nucleotide sequence and synthesizing a cDNA sequence with a template dependent DNA polymerase (e.g., reverse transcriptase) to obtain a double stranded nucleic acid sequence (see Figures 1-2; page 1212, column 1, “Drop-Seq Procedure” paragraph); hybridizing to the generated double stranded nucleic acid sequence, a template switching motif sequence of a template switching oligonucleotide (TSO) (see the Template_Switch_Oligo sequence “AAGCAGTGGTATCAACGCAGAGTGAATrGrGrG” as listed in Table S6), wherein the template switching motif sequence (e.g., rGrGrG) is [directly or indirectly] linked to a random sequence made of at least 6 bases (e.g., any portion of the sequence “AAGCAGTGGTATCAACGCAGAGTGAAT” can be regarded as a randomly selected sequence or random sequence), and wherein the template switching motif sequence hybridizes to overhanging and untemplated C nucleotides added by the template dependent DNA polymerase (see Figure 2); extending the 3’ end of the cDNA sequence to synthesize an extended double stranded nucleic acid sequence, wherein one strand of the extended double stranded nucleic acid sequence comprises the priming oligonucleotide and a cDNA sequence that is complementary to the single stranded nucleic acid sequence and to the template switching oligonucleotide sequence (see Figure 2); performing a genetic amplification (e.g., PCR amplification) (see Figure 2); and performing a base sequencing (see Figure 2).
Regarding claim 2
The method according to Macosko et al., wherein the random sequence (e.g., “CAGAGTGAAT”) comprises between 8 bases and 12 bases (see the Template_Switch_Oligo sequence “AAGCAGTGGTATCAACGCAGAGTGAATrGrGrG” as listed in Table S6).
Regarding claim 3
The method according to Macosko et al., wherein the random sequence (e.g., “TGGTATCAACGC” which comprises 3 As, 3 Cs, 3 Gs, and 3 Ts) is composed of more or less equal distribution of bases (see the Template_Switch_Oligo sequence “AAGCAGTGGTATCAACGCAGAGTGAATrGrGrG” as listed in Table S6).
Regarding claim 4
The method according to Macosko et al., wherein the random sequence has a sequence of 12 bases (e.g., “CAACGCAGAGTG”) having the sequence NNNNNNNNNNNN or the sequence NNNNBBNNNBBB, wherein B is any nucleotide that comprises a base selected group consisting of Thymidine (T), Guanine (G) or Cytosine (C) (see the Template_Switch_Oligo sequence “AAGCAGTGGTATCAACGCAGAGTGAATrGrGrG” as listed in Table S6).
Regarding claim 5
The method according to Macosko et al., wherein the TSO (see the Template_Switch_Oligo sequence “AAGCAGTGGTATCAACGCAGAGTGAATrGrGrG” as listed in Table S6) has a length comprised 30 nucleotides.
Regarding claim 8
The method according to Macosko et al., wherein the genetic amplification is performed with a primer sequence complementary to an ILLUMINA P5 adaptor sequence (see Table S6).
Regarding claim 13
The method according to Macosko et al., wherein the at least 5 consecutive identical nucleotides (e.g., polyA) are selected from the group consisting of ribonucleotides, deoxy-ribonucleotides or dideoxy-ribonucleotides of A, T, C, G or U (see Figure 2; page 1203, column 1, last paragraph; “Read Alignment and Generation of Digital Expression Data” section of the Supplemental Information).
Regarding claim 14
The method according to Macosko et al., wherein the template switching motif sequence linked to the random sequence is provided in a Template Switching Oligonucleotide construct (see the Template_Switch_Oligo sequence “AAGCAGTGGTATCAACGCAGAGTGAATrGrGrG” as listed in Table S6) having from a 5’ end towards a 3’ oriented end: a primer sequence (e.g., “AAGCAGTGGTATCAACG”); and the template switching motif sequence (e.g., rGrGrG) which is linked to the said primer sequence by the random sequence of at least 6 bases (e.g., “CAGAGTGAAT”).
Regarding claim 16
The method according to Macosko et al., wherein the native single stranded nucleic acid sequence is an mRNA sequence (see Figure 2).
Regarding claim 17
The method according to Macosko et al., further comprising one or more of the additional steps of: denaturing the native double strand nucleic acid sequence(s), fragmenting the native single stranded nucleic acid sequence or the native double stranded nucleic acid sequence into smaller nucleic acid sequence fragments (see page 1212, column 1, “Drop-Seq Procedure” paragraph), and end-repairing the native nucleic acid sequences.
Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
11.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
12.	Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Macosko et al. (Cell 2015, 161:1202-1214, with 31 pages of Supplemental Information) as applied to claim 11 above, and further in view of Turchinovich et al. (RNA Biol. 2014, 11:817-828).
Macosko et al. teach the method of claim 11 as discussed above.  Macosko et al. do not specifically disclose the feature of linking the 5’-end of the template switching oligonucleotide (TSO) to a blocker made of a chemical group such as a biotin or an abasic site.
However, Turchinovich et al. teach that the 5’-end of such template switching oligonucleotide (TSO) may be linked to a blocker made of a chemical group such as a biotin or an abasic site to reduce the incidence of “secondary” template switches that would generate unwanted “by-products” (see paragraph bridging pages 818-819; Table 1; Figure 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present application to block the 5’-end of the template switching oligonucleotide (TSO) used in the method of Macosko et al. with a blocker made of a chemical group such as a biotin or an abasic site as taught by Turchinovich et al. thus arriving at the instantly claimed invention, because such 5’-blocking would help reduce the incidence of “secondary” template switches that would generate unwanted “by-products” (see Turchinovich et al., paragraph bridging pages 818-819; Table 1).  Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the application’s effective filing date, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.

13.	Claims 15 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Macosko et al. (Cell 2015, 161:1202-1214, with 31 pages of Supplemental Information) as applied to claim 11 above, and further in view of Swerdlow (US 9,765,391 B2).
Macosko et al. teach the method of claim 11 as discussed above.  According to Macosko et al., the sequencing is performed using Illumina sequencing system (see page 1212, column 1, “Drop-Seq Procedure” paragraph).  Macosko et al. do not specifically disclose the details about how the sequencing is done, such as those recited in claims 15 and 21-22.
However, Swerdlow discloses that sequencing using Illumina sequencing system may be performed as follows: the sequencing is obtained by adding dNTPs incorporated by a polymerase, each dNTP being conjugated to a label and containing an extension terminator, wherein unincorporated dNTPs are washed, wherein image is captured, wherein dye and terminator are cleaved and wherein these steps are repeated until sequencing is complete (column 14, lines 21-57; claim 1); wherein the label is a fluorophore and the fluorophore is excited with a laser that emits light of a specific wavelength (column 14, lines 52-57); wherein fluorescence emission from each DNA cluster is captured on high resolution CCD camera, wherein a color of each detected DNA cluster corresponds to the interrogative position and wherein a computer records base position information (column 14, lines 52-57; claim 1)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to perform the sequencing in the method of Macosko et al. using Illumina sequencing system per the detailed instructions as disclosed by Swerdlow thus arriving at the instantly claimed invention, because the detailed instructions as disclosed by Swerdlow would constitute art-recognized way to perform sequencing using Illumina sequencing system.  In addition, combining prior art elements according to known methods to yield predictable results is considered prima facie obvious (see MPEP 2143.I.A).  Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the application’s effective filing date, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.
Conclusion
14.	No claim is currently allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAIJIANG ZHANG whose telephone number is (571)272-5207. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAIJIANG ZHANG/Primary Examiner, Art Unit 1675